Citation Nr: 1011207	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-17 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2006 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut granted service connection and assigned an 
initial 50 percent rating for PTSD, effective January 30, 
2006.  In August 2006, the Veteran submitted additional 
evidence in regard to his PTSD.  In a March 2007 rating 
decision, the RO continued the 50 percent rating for PTSD.  
In a January 2009 rating decision, the RO granted a temporary 
total rating based on hospitalization, effective from 
November 26, 2008.  A 50 percent evaluation was assigned from 
February 1, 2009.  

In November 2009, the Veteran testified before the 
undersigned during a videoconference hearing.  A transcript 
of that hearing is of record.  

Further review of the claims folder indicates that the 
Veteran was initially represented by the State of Connecticut 
Department of Veterans Affairs (as reflected in a June 2001 
VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative).  Later, the Veteran filed a VA 
Form 21-22, appointing Veterans of the Vietnam War, Inc. as 
his representative.  Most recently, in November 2008, the 
Veteran filed a VA Form 21-22 naming Disabled American 
Veterans (DAV) as his representative.  The Board recognizes 
the change in representation.

Additionally, the Board notes that, subsequent to issuance of 
the most recent supplemental statement of the case (SSOC) in 
January 2009, additional medical evidence pertinent to the 
claim for a higher rating for PTSD was associated with the 
claims file.  This evidence has not been reviewed by the RO 
in the first instance and the Veteran has not waived such 
review.  See 38 C.F.R. § 20.1304 (2009).  However, as the 
claim is being remanded, the agency of original jurisdiction 
(AOJ) will have the opportunity to review this evidence on 
remand.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The Board's review of the claims file reveals that further 
action on the claim for an initial rating in excess of 50 
percent for PTSD is warranted.  

The Veteran last underwent VA examination to evaluate his 
PTSD in April 2008.  At that time, he stated that he had a 
number of close friends from the service with whom he kept in 
touch, and indicated that he had also developed friendships 
from work.  A mental status evaluation demonstrated mild 
stress and a mildly flattened affect.  Following examination, 
the examiner diagnosed, on Axis I, chronic PTSD.  While the 
examiner described the Veteran's PTSD as mild, the examiner 
also assigned a Global Assessment of Functioning (GAF) score 
of 55, which is reflective of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 32 (4th Ed.) (1994) (DSM-IV).  
[In any event, in this regard, the Board notes that the 
examiner also explained that the GAF score of 55 reflected a 
somewhat isolative, moderately passive lifestyle.]  

Thereafter, in November 2008, the Veteran entered a six week 
inpatient PTSD treatment program at the Northampton VA 
Medical Center (VAMC).  On admission, the Veteran described 
himself as getting more depressed.  The Axis I diagnoses were 
PTSD and depression, not otherwise specified.  A GAF score of 
40 was assigned.  A social work group note from January 2009, 
during the Veteran's hospitalization, indicates that the 
Veteran was not able to work due to his symptoms and that he 
had limited socializing at home.  A GAF score of 38 was 
assigned.  

Additionally, in June 2009, the Veteran underwent a two week 
hospitalization at the Northampton VAMC.  The discharge 
summary included Axis I diagnoses of PTSD, chronic and 
bipolar spectrum illness, depressed.  A GAF score of 39 was 
assigned.  The Board notes that, according to the DSM-IV, GAF 
scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  Id.  

During the November 2009 hearing, the Veteran testified that 
he had one friend and that he only left the house on Mondays 
to go to the Vet Center, unless his wife dragged him to the 
store.  

The foregoing medical evidence and testimony from the Veteran 
appears to reflect a worsening of his PTSD since the April 
2008 VA examination.  Accordingly, the Board finds that he 
should be afforded a new VA examination to evaluate his PTSD.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); & VAOPGCPREC 11-95 
(1995) [which stipulate that a veteran is entitled to a new 
VA examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination].  

At the examination conducted pursuant to this Remand, the 
examiner should, to the extent possible, distinguish symptoms 
attributable to PTSD from those attributable to any other 
psychiatric disability that is not service-connected, i.e., 
adjustment disorder, depression, and/or bipolar spectrum 
illness.  The Board points out that, if it is not medically 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the veteran's service-connected condition.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  

In addition to the foregoing, review of the claims file 
reflects that pertinent records have not been obtained.  The 
Board notes that, during the November 2009 hearing, the 
Veteran reported that he was on Social Security medical 
retirement due to a shoulder disability and emphysema.  He 
added that he had also told the Social Security 
Administration (SSA) about his PTSD.  While SSA records are 
not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when VA is put on notice of the existence of 
SSA records, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA 
records have not previously been associated with the claims 
file and may be pertinent to the claim for a higher rating 
for PTSD, these records should be requested.

Also, during the November 2009 hearing, the Veteran testified 
that he was currently receiving treatment through the Norwich 
Vet Center.  Records of VA treatment currently associated 
with the claims file reflect that the Veteran has received 
ongoing treatment for PTSD from the Norwich Vet Center since 
December 2005.  While letters from the Veteran's counselors 
at the Norwich Vet Center, dated in February 2006 and in 
March 2008, have been associated with the claims file, the 
only record of treatment from this facility associated with 
the claims file is dated in January 2006.   

Further, the record reflects that the Veteran received 
inpatient treatment for PTSD at the Northampton VAMC from 
November 2008 to January 2009 and in June 2009.  While some 
records from the hospitalization from November 2008 to 
January 2009, including the November 2008 examination for 
entrance into the inpatient PTSD program and the January 2009 
discharge summary, have been associated with the claims file, 
complete records from this inpatient treatment are not of 
record.  Similarly, while the discharge summary from the 
Veteran's June 2009 inpatient treatment is also of record, 
complete records of treatment from this hospitalization also 
have not been associated with the claims file.  

As records of VA treatment from the Norwich Vet Center, since 
December 2005, and complete records from the Veteran's 
inpatient treatment at the Northampton VAMC, from November 
2008 to January 2009 and in June 2009, are potentially 
pertinent to the appeal and within the control of VA, they 
should be obtained and associated with the claims file.  
Also, any ongoing treatment obtained at the Northampton VAMC 
should be obtained and associated with the claims folder.  
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  
 
As a final matter, the Board notes that, in a June 2009 
rating decision, the RO denied the Veteran's claim for a 
TDIU.  In correspondence received in August 2009, the Veteran 
indicated that he disagreed with the denial of his claim.  In 
correspondence also received in August 2009, the Veteran's 
representative asserted that the Veteran's claim for a TDIU 
was denied on the basis that the Veteran failed to report for 
a VA examination; however, the Veteran was an inpatient at 
the time of the scheduled VA examination.  The representative 
stated that, although the scheduler was advised that the 
Veteran was an inpatient at the VAMC, the examination was not 
rescheduled.  Despite the August 2009 correspondence 
expressing disagreement with the June 2009 rating decision, 
the Veteran has not been furnished a statement of the case 
(SOC) regarding entitlement to a TDIU.  

By filing a timely notice of disagreement (NOD) with the 
denial of this claim, the Veteran has initiated appellate 
review on that issue.  However, the AOJ has not issued an SOC 
with respect to that claim.  See 38 C.F.R. § 19.29; Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).  Consequently, this matter must 
be remanded for the issuance of an SOC.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for PTSD.  Of particular 
interest are records from the Norwich Vet 
Center (since December 2005); complete 
records from the Veteran's inpatient 
treatment at the Northampton VAMC from 
November 2008 to January 2009 and in June 
2009; as well as any relevant ongoing 
records from the Northampton VAMC since 
June 2009.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should also obtain from 
the SSA a copy of any decision (from that 
agency) regarding the Veteran's claim for 
disability benefits as well as copies of 
all medical records used in any such 
determination.  

3.  Thereafter, schedule the Veteran for 
a VA examination to determine the nature 
and extent of his service-connected PTSD.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.   All pertinent psychiatric 
pathology should be noted in the 
examination report.  As part of the 
evaluation, the examiner is requested to 
assign a GAF score.  The examiner should 
also address the impact of the Veteran's 
service-connected PTSD on his ability to 
work.  A complete rationale for all 
opinions expressed must be provided.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected PTSD 
from those of any other diagnosed 
psychiatric conditions (to include 
adjustment disorder, depression, and/or 
bipolar spectrum illness). However, if it 
is not medically possible to do so, the 
examiner should clearly so state, 
indicating that the findings are with 
respect to the Veteran's overall 
psychiatric impairment.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After ensuring that the development 
is complete, re-adjudicate the claim for 
a higher rating for PTSD.  If not fully 
granted, issue a supplemental statement 
of the case (SSOC) before returning the 
claim to the Board, if otherwise in 
order.  

6.  Issue a statement of the case (SOC) 
addressing the issue of entitlement to a 
TDIU.  This issue should be returned to 
the Board for further consideration only 
if the Veteran perfects the appeal by 
submitting a sufficient substantive 
appeal.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


